Citation Nr: 1535500	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-31 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as due to the service connected multiple sclerosis and/or adjustment disorder with anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from December 1991 to April 1993, May 2001 to October 2001, November 2002 to October 2003, and from October 2005 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

 In November 2011, the Veteran testified in front of the undersigned Veterans Law Judge at a Travel Board hearing. A transcript of the hearing is of record.

The issue was previously remanded by the Board in February 2013 for further development.

The Board has reviewed the Veteran's Benefit Management System (VBMS) and Virtual VA files and has considered the documents therein. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In the February 2013 Board remand the RO was requested to obtain a clarification of the medical opinion provided in April 2011 wherein the VA medical examiner opined that the Veteran's sleep apnea to include sleep disorder condition is less likely as not due to or aggravated by the service connected adjustment disorder, mixed, with anxiety and depressed mood.  He reasoned that while the Veteran does meet the DSM-IV criteria for an adjustment disorder with depressed and anxious mood, he does not meet the criteria for asleep disorder due to a medical condition since criteria C is not met.  In addition, the Veteran has been previously diagnosed with sleep apnea which is not a mental condition.

The Board noted that the reasoning of the April 2011 VA medical opinion was unclear and confusing in two ways.  One, the examiner relies on the fact that the Veteran does not meet "criteria C" as part of the reason for his opinion.  However, the examiner does not explain what "criteria C" is.  Two, the reasoning that sleep apnea is not a mental condition is confusing as there is no explanation provided by the examiner as to why a mental condition cannot cause or aggravate a non-mental condition. 

A clarification opinion was obtained in April 2013.  While the opinion clarifies the "criteria C" issue, unfortunately, it does not adequately explain why a mental condition cannot cause or aggravate a non-mental condition.  In fact, the rationale provided merely states that "[s]leep apnea is a physical medical condition which cannot be caused by or aggravated by anxiety or depression."  The examiner once again gave no reason as to why a mental condition cannot cause or aggravate a non-mental condition.  

Therefore, the Board finds that there has not been substantial compliance with the Board's February 2013 remand and the claim must be remanded once again.


Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should forward the file to a VA examiner different from the one who conducted the April 2011 VA examination and who provided the April 2013 opinion to obtain an etiology opinion as to the Veteran's sleep apnea.  The claim file should be made available to the examiner for their review and access to the Veteran's electronic files should be granted.  The examiner should state in the examination report that a review of the paper and electronic files was conducted.  

The examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is due to or aggravated by the service connected adjustment disorder, mixed, with anxiety and depressed mood.  The examiner should specifically discuss the April 2011 and April 2013 VA examiner's assertion that a physical medical condition, such as sleep apnea, cannot be caused by or aggravated by anxiety or depression, a mental condition.  The examiner should state whether they agree with the statement.  If the examiner is in agreement with the statement, they must provide an explanation as to why a physical condition cannot be caused by or aggravated by a mental condition.  A simple statement that it cannot will not be sufficient.  A complete rationale for all opinions rendered must be provided. 

2.  After the development requested has been completed, the case should again be reviewed.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




